DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] in view of Moberg et al [US 2008/0125701]
Claim 1. A glucose monitoring system, comprising: one or more processors (the electronic device 10, see Fig. 1);
a glucose sensor (the glucose sensor 12, see Fig. 1) communicatively coupled with the one or more processors, wherein at least a portion of the glucose sensor is configured to be transcutaneously positioned in contact with a subject’s bodily fluid (the one or more microneedles 50, see Figs. 2, 3, para [0042]);
at least one memory storing instructions which, when executed by the one or more processors (the electronic device 10, PDA and/or computing device comprising memory 
But Mault et al fails to disclose an accelerometer configured to generate movement data indicative of a detected movement of a component of the glucose monitoring system and modify an output relating to the detected movement of the component of the glucose monitoring system.  However, Mault et al discloses the PDA can be used for monitoring the physical activity of the person. The PDA receives signals from a body mounted accelerometer 246, a posture sensor, which provides a signals related to the activity level of the person; receiving signals from an array of body mounted accelerometers 246.  Estimating physical activity of the person from the responses of the person to questions, for example quizzes given by the PDA; receiving data from an indirect calorimeter to obtain metabolic rate in the resting state, and possibly also in the active state, for estimation or direct determination of total energy expenditure; receiving data from any sensor providing a signal related to physical activity which has been calibrated using an indirect calorimeter; receiving data from muscle contraction sensors; and receiving data from posture sensors related to physical activity, such as from skin-mounted ultrasonic transducers (see Fig. 9, para [0198, 0201]).
Moberg et al suggests that the ambulatory medical device 100 that includes acceleration sensors 414 for detecting acceleration conditions in or around the medical device.  The medical device may be other drug delivery systems for delivering other fluids into the body of the user, such as medication other than insulin.  The medical device may be a patient monitoring system, such as a continuous glucose monitoring system for determining glucose levels in the blood or other bodily fluids of the user. In further alternative embodiments, the medical device may be other patient monitoring systems for determining the concentrations, levels, or quantities of other characteristics, analytes, see Fig. 3, para [0027]). 
If there is concern for damage to the medical device 100 along multiple directions (axes), then multiple, single-axis accelerometers 414 can be used.  One example of such an acceleration sensor is described in U.S. Pat. No. 5,833,713. Again, the acceleration sensor can be mounted in the medical device in an orientation that monitors acceleration signals in the desired directions.  If there is concern for damage to the medical device due to impact in any direction, then a 3-axis accelerometer can be used, such as one manufactured by Entran Devices, Inc., Fairfield, N.J. A 3-axis orthogonal accelerometer can be mounted as a discrete component within the medical device 100 (see Fig. 3, para [0044, 0045]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the medical device with accelerometer and output signals of Moberg et al for the body mounted accelerometers of Mault et al for minimizing damages to the glucose monitoring device worn by a patient or user, and as well as to assist the patient/user when he/she is fall or abnormal activities.

Claim 2. The glucose monitoring system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: associate the stored movement data with a prior instance of the detected input (the electronic device or PDA 10 processes and combines of the measured glucose associated with the monitored/planned exercise activities, meal plans, see Fig. 14, para [0023, 0134]),

Claim 3. The glucose monitoring system of claim 1, wherein the movement data comprises a detected direction (the accelerometer and/or posture sensors detect physical motion or movement in angle direction, see para [0196, 0198]).

Claim 4. The glucose monitoring system of claim 1, wherein the movement data comprises a detected rotational movement (the monitor unit 14 comprises an accelerometer or posture sensors to detect a physical activity angle or rotating of a patient/person worn the monitor unit, such as when he/she is bending arm or falling, see Fig. 1, para [0075, 0196]).

Claim 5. The glucose monitoring system of claim 1, wherein the movement data comprises a detected orientation (the monitor unit 14 comprises an accelerometer
and/or posture sensors to generate physical orientation data of a patient or person worn the monitoring unit, see Figs. 1,9, para [0075, 0105, 0198]).



Claim 7. The glucose monitoring system of claim 6, wherein the accelerometer is disposed within the handheld receiver unit (the PDA electronic device 240 mounted on a belt 248, which includes an accelerometer 246, see Fig. 9, para [0105]).

Claim 8. The glucose monitoring system of claim 1, wherein the detected input comprises executing a predetermined functionality of a handheld receiver unit relating to the received glucose sensor data (the functions of PDA 10 or computer 30, see Fig. 1, 2, 12, para [0074, 0079]).

Claim 9. The glucose monitoring system of claim 8, wherein the predetermined functionality corresponds with one or more display screens of the handheld receiver unit (the PDA display screens 362, 382, see Figs. 13, 14).

Claim 10. The glucose monitoring system of claim 6, wherein the handheld receiver unit comprises a mobile phone (the wireless phone 10, see Fig. 1, para [0070]).



Claim 15. The glucose monitoring system of claim 1, wherein the modified output comprises a display screen comprising a graph displaying glucose data over a period of time (see Figs. 12, 14, 15), and wherein the display screen is modified based on the stored movement data (the PDA display 382 to display glucose levels associating with the measured physical activities are stored in the memory cards or database, see Fig. 14, para [0134]).

Claim 16. The glucose monitoring system of claim 1, wherein the modified output comprises a display screen comprising a trend indicator showing a direction of a current trend of glucose data over a period of time (as cited in respect to claim 6 above, and includes of displaying various analyte glucose levels over time, see Figs. 12, 14 and 15), and wherein the display screen is modified based on the stored movement data (the PDA display 382 to display glucose levels associating with the measured physical activities are stored in the memory cards or database, see Fig. 14, para [0134]).

Claim 17. The glucose monitoring system of claim 16, wherein the trend indicator is configured to be displayed in one or more directions according to a status of a trend (the 

Claim 18. The glucose monitoring system of claim 16, wherein the trend indicator is configured to be displayed in one or more colors according to a status of a trend (the displaying in colors to highlight events, see Fig. 15, para [0136]).

Claim 19. The glucose monitoring system of claim 1, wherein the modified output comprises a display screen including a trend indicator and a graph displaying glucose data over a period of time (see Figs. 12, 14, 15), and wherein the display screen is modified based on the stored movement data (the PDA display 382 to display glucose levels associating with the measured physical activities are stored in the memory cards or database, see Fig. 14, para [0134]).

Claim 20. The glucose monitoring system of claim 1, wherein the modified output comprises a display screen including a graph displaying glucose data over a period of time, wherein the graph comprises a time axis (see Figs. 12, 14, 15), wherein the display screen further includes a current glucose value, and wherein the display screen is modified based on the stored movement data (the PDA display 382 to display glucose levels associating with the current measured physical activities are stored in the memory cards or database, see Fig. 14, para [0134]).



Claim 22.  The glucose monitoring system of claim 1, wherein the component of the glucose monitoring system comprises a housing configured to be positioned on a body of the subject (the glucose wristwatch housing 38, 242, see Fig. 2, 9, para [0080, 0105]).

Claim 23.  The glucose monitoring system of claim 22, wherein the component of the glucose monitoring system comprises the glucose sensor (the glucose sensor 12, see Fig.1, para [0080]).

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] and Moberg et al [US 2008/0125701] and further in view of Kamath et al [US 2009/0192745]
Claim 12. Mault et al fails to disclose the generated output comprises displaying a display screen in an orientation associated with the orientation data and the detected input. However, Mault et al discloses the PDA display 382 comprises the modeled glycemic response of a person allows blood glucose levels to be projected at times beyond the consumption of a meal, or number of meals, using for example a software program having blood glucose prediction functionality. The graph 386 shows three projected blood glucose curves, labeled A (corresponding to a planned meal), B (corresponding to a reduced portion size), and C (corresponding to addition of fiber Option selector 388 allows the person to view the graph on a different scale, otherwise modify the graphical presentation, obtain tabular data, or plot long term blood glucose averages (see Fig. 14, para [0134]).
Kamath et al suggests that the system and method for calibration of a continuous analyte glucose sensor comprising PDA screen 304 shows of recent measured glucose value 460 and the rate of change glucose concentration by an arrow 462. For example, the rotating angles from 45, 90 to 180 degrees to represent various positive and negative rate of change (see Fig. 4D, para [0376]). Therefore, it would have been obvious to one skill in the art before the effect file date to implement the orienting degrees display of Kamath et al to the PDA display screen of Mault et al and Moberg et al for a patient or user easily and quickly to recognize of current measured glucose levels in order to take actions for preventing of fatal/risk diabetes and death, since the PDA display can be modified of viewing by the selector 388.

Claim 13. The glucose monitoring system of claim 6, wherein the generated output comprises rotating a display screen of an analyte monitoring device by 90 degrees (as the combination of the PDA display screen between Mault et al and Moberg et al and Kamath et al in respect to claim 7 above, and including displaying analyte by 90 degree, see Kamath et al, Fig. 4D).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al [US 2003/0208113] and Moberg et al [US 2008/0125701] and further in view of Hickle et al [US 8,567,393]
Claim 14. Mault et al fails to disclose the modified output comprises a display screen, and wherein a portion of the display screen shown on a display is configured to be sized according to a zoom-in feature or a zoom-out feature. However, Mault et al discloses if glucose levels fall outside an acceptable range, as measured by a sensor in communication with the PDA, the person is warned by the PDA, for example by a vibration, alarm sound, flashing light, displayed message etc., (see para [0143]).
Hickle et al suggests that the patient state parameter exceeds a designated alarm limit or range for either caution or warning states. The warning alarms volume of the tone may be adjustable. During the term of a caution or warning alarm in different yellow, red, white colored so as to be easily visible for a warning alarm. An icon or character, may be shown next to the text message. An icon or character provides a redundant means for the user to delineate between advisories and alarms other than by color; this is preferable for users who are color blind. The icon or character may flash. For added emphasis, the "flash" may change the size of the symbol in a “zooming" fashion. Therefore, it would have been obvious to one skill in the art before the effect file date to implement the display zooming text or symbol of Hickle et al and Moberg et al to the alarm display message of Mault et al for easily identifying and/or recognizing a patient or user who has vision problems or poor reading by an older person, in order to act quickly when the analyte glucose is in dangerous level.

Response to Arguments
Applicant’s arguments, see the response, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-20 under Mault et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moberg et al, which makes the rejection smoother based upon the amended claim 1 filed on 03/03/2021.
Applicant’s arguments:
(A)	Mault does not disclose or suggest a glucose monitoring system including, among other features, “an accelerometer configured to generate movement data indicative of a detected movement of a component of the glucose monitoring system, or modifying an output relating to the received glucose sensor data based on a detected input and the detected movement of the component of the glucose monitoring system”.

(B)	Dependent claims 12, 13 and 14 depend from claim 1. As discussed above with respect to claim 1, Mault does not disclose or suggest a glucose monitoring system including, among other features, “an accelerometer configured to generate movement data indicative of a detected movement of a component of the glucose monitoring system,” or “modifying] an output relating to the received glucose sensor data based on a detected input and the detected movement of the component of the glucose monitoring system,” as recited in claim 1. 



Response to the arguments:
(A)	It is obvious to one skill in the art to combine the accelerometer(s) to provide output signals accordingly with the glucose monitoring device of Moberg et al with the body mounted accelerometer of Mault et al for minimizing damages to the glucose monitoring device taught by Moberg et al and as well as to provide alerting and helping a patient/user worn the medication device, such as when he/she is falling.

(B)	The dependent claims are obvious and meet with the combination of the accelerometers between Mault et al and Moberg et al in the argument (A) above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis et al discloses the modular personal network (MPN) that includes multiple devices that may be worn, carried, or used in close proximity to a user. The devices communicate wirelessly. Functions of the MPN may be modified by adding or removing components. The MPN may communicate with a personal computer. General purpose devices may include a control unit, a display, a user input, and an audio output. The MPN may provide a variety of functions, including time, communication, entertainment, organization, guidance, athletic, medical.	[US 7,670,263]
Dugan et al discloses the some cellular telephones or handheld devices include one or more accelerometers for measuring the orientation of the cellular telephone for affecting display size and orientation.   The external accelerometers or other sensors, such as in 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/11/2021